SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petrobras creates program to assess potential and use of natural gas produced from conventional and non-conventional reservoirs in Brazilian onshore sedimentary basins Rio de Janeiro, January 11 th , 2013 – Petróleo Brasileiro SA – Petrobras announces that its Executive Board has approved the creation of the Onshore Natural Gas Program (PRON-GAS), focused on the exploration, production and monetization of natural gas from the Brazilian onshore sedimentary basins, in conventional and non-conventional reservoirs. The Program aims at assessing natural gas potential at the Brazilian onshore sedimentary basins and estimate the cost to use this gas in an integrated energy system that involves thermoelectric power generation, located near the transmission lines and the complimentary production of nitrogen fertilizers to supply the Brazilian agribusiness. To meet its goals this initiative will integrate the knowledge and experience of Petrobras in the Exploration & Production, Gas & Power and International Areas, besides applying third party technologies already in use in onshore natural gas production. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 11, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
